On Petition for Rehearing
John L. McNdb and Thos. A. Branclon, for Appellant:
Campbell & Robins, for Respondent:
*256By the Court,
Coleman, J.:
Counsel for appellant have presented a petition for a rehearing wherein it is said:
“In the opinion filed by this court your honors remark upon this fact as follows: ‘Under the admitted and undisputed testimony relative to that question the. jury might have returned a verdict for a larger sum.’ Your honors seem to lose sight of the fact that under the admitted and undisputed testimony the jury might also have returned a verdict for a much smaller sum. The jury may well have taken into consideration the fact that 'Mr. Reinhart’s testimony as to the value of his services was entitled to little weight, because he was not a real-estate broker or employed as such, and for the further reason that he testified on cross-examination that he could have performed the services within a few hours, and that he took no part- in negotiating the sale of the property.”
In support of the contention that the court erred, our attention is again called to certain decisions wherein it is held that, objectionable evidence having been admitted, and it being impossible for the court to say to what extent such evidence had influenced the jury, a new trial should be granted. In those cases, no doubt, the ruling of the court was correct; but we are of the impression that this is not such a case. We think *257the erroneous ruling was harmless. If the jury in the instant case had fixed the basis of recovery at 5 per cent on the selling price of all of the property, less the amount sued for, including interest, it would have been in a sum several hundred dollars in excess of what it was. On the other hand, had the verdict of the jury been based on a commission of 10 per cent on the proceeds of the personal property and the range land, it would have been for a very much larger sum than that for which it was rendered.
It is said that Reinhart’s evidence was entitled to but “little consideration.” I cannot agree with this contention. It was uncontradicted, and no contention is made that he is unworthy of belief. Furthermore, we think, under the circumstances, it comes, with poor grace from Nelson to say that Reinhart’s evidence should not be accepted as a basis for a judgment, when he offers none to aid the jury and court in the matter of the value of the services.
. The petition is denied.
Ducker, C. J.: I concur in the order.